DETAILED ACTION
Specification
The abstract of the disclosure is objected to because it should be updated to reflect at least claim 1 as amended.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tabuchi et al. (JP 2006-107763), machine translation.
Regarding claims 1 and 3, Tabuchi discloses a nonaqueous electrolyte electrochemical cell comprising:
a carbon powder (end p. 2 of translation); and
iron oxyhydroxide (a metal absorbent) (top p. 2 of translation).
According to the abstract, an aqueous solution containing an iron fluoro complex and a boric acid is brought into contact with carbon powder to form the iron oxyhydroxide in the carbon powder reading on a metal absorbent supported on the carbon material. Iron oxyhydroxide is a material that can adsorb iron ions. Finally, iron oxyhydroxide is included when the electrode is a positive electrode (middle p. 3 of translation).
Regarding claim 2, Tabuchi discloses acetylene black and ketjen black (end p. 2 of translation), which are a type of carbon black.
Regarding claim 4, Tabuchi discloses the mother liquor concentration of Fe is 0.73 M (p. 5, Embodiment 1), which will result in a metal content of 0.01-10 mol% Fe with respect to the carbon.
Allowable Subject Matter
Claims 5, 7, and 8 are allowable.
The following is a statement of reasons for the indication of allowable subject matter: novel over the closest prior art to Tabuchi as presented above. Tabuchi teaches lithium ion secondary batteries but fails to teach an olivine type positive electrode active material which includes iron and is coated with a carbonaceous film; and, while such electrode active material is known in the art, there is no express motivation to combine with Tabuchi to arrive at the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780. The examiner can normally be reached Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CARLOS BARCENA/Primary Examiner, Art Unit 1723